MANDATE
    Case 2:13-cv-06629-JMA-ARL
                 Case 17-3233, Document
                                 Document
                                        115,
                                          121 Filed 04/03/19 Page 1 of 5 PageID #: 3285



      17-3233
      Conte v. Bergeson
                               UNITED STATES COURT OF APPEALS
                                   FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
  RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
  ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
  APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
  IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
  ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
  ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                    At a stated term of the United States Court of Appeals for the Second Circuit,
      held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
      New York, on the 13th day of March, two thousand nineteen.

      PRESENT:
                  ROBERT A. KATZMANN,
                        Chief Judge,
                  DEBRA ANN LIVINGSTON,
                  CHRISTOPHER F. DRONEY,
                        Circuit Judges.
      _____________________________________

      Renata Conte,

                                Plaintiff-Appellant,

                          v.                                                       17-3233

      Rachel Bergeson, in her Official and Individual
      capacity, Samuel L. Stanley, Jr., in his Official and
      Individual capacity, Peter Baigent, in his Official
      and Individual capacity, Jerrold Stein, in his
      Official and Individual capacity, Sharon Fletcher, in
      her Official and Individual capacity, Joann Goetz,
      in her Official and Individual capacity, Susan Blum,
      in her Official and Individual capacity,

                        Defendants-Appellees.
      _____________________________________


      FOR PLAINTIFF-APPELLANT:                                Renata Conte, pro se, South Setauket, NY.



                                                       1
MANDATE ISSUED ON 04/03/2019
Case 2:13-cv-06629-JMA-ARL Document 121 Filed 04/03/19 Page 2 of 5 PageID #: 3286



  FOR DEFENDANTS-APPELLEES:                             David S. Frankel, Assistant Solicitor
                                                        General, Anisha Dasgputa, Deputy Solicitor
                                                        General, for Barbara D. Underwood,
                                                        Attorney General, State of New York, New
                                                        York, NY.

         Appeal from a judgment of the United States District Court for the Eastern District of New

  York (Azrack, J.; Lindsay, M.J.).

         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

  DECREED that the judgment of the district court is AFFIRMED.

         Appellant Renata Conte, pro se,1 filed a 42 U.S.C. § 1983 action against Rachel Bergeson

  and other employees of the State University of New York at Stony Brook, alleging violations of

  her First and Fourteenth Amendment rights, as well as state law. Conte, a licensed pharmacist,

  asserted that the defendants retaliated against her and refused to renew her employment contract

  because she complained to the New York State Board of Pharmacy about Bergeson’s alleged

  illegal dispensation of medication.     The district court granted the defendants’ motion for

  summary judgment, and Conte now appeals.             We assume the parties’ familiarity with the

  underlying facts, the procedural history, and the issues on appeal.

         We review the district court’s grant of summary judgment de novo, “viewing the evidence

  in the light most favorable to the non-moving party.” Cotarelo v. Vill. of Sleepy Hollow Police

  Dep’t, 460 F.3d 247, 251 (2d Cir. 2006). Summary judgment is appropriate when there are “no

  genuine material issues of fact and the moving party is entitled to judgment as a matter of law.”

  Id.




         1
         Conte was represented by counsel until the magistrate judge issued a report and
  recommendation dismissing her case in August 2017.


                                                   2
Case 2:13-cv-06629-JMA-ARL Document 121 Filed 04/03/19 Page 3 of 5 PageID #: 3287



         “To survive a motion for summary judgment on a First Amendment retaliation claim, the

  plaintiff must present evidence which shows [1] that the speech at issue was protected, [2] that

  [s]he suffered an adverse employment action, and [3] that there was a causal connection between

  the protected speech and the adverse employment action.” Id. (internal quotation marks and

  citation omitted). Courts conduct a two-step inquiry to determine whether a public employee’s

  speech is protected. “‘The first [step] requires determining whether the employee spoke as a

  citizen on a matter of public concern.’” Matthews v. City of New York, 779 F.3d 167, 172 (2d

  Cir. 2015) (quoting Garcetti v. Ceballos, 547 U.S. 410, 418 (2006)). This first step, in turn,

  “encompasses two separate subquestions: (1) whether the subject of the employee’s speech was a

  matter of public concern and (2) whether the employee spoke ‘as a citizen’ rather than solely as an

  employee.” Id. (internal citation and quotation marks omitted).

                 If the answer to either question is no, that is the end of the matter.
                 If . . . both questions are answered in the affirmative, the court then
                 proceeds to the second step of the inquiry, commonly referred to as
                 the Pickering analysis: whether the relevant government entity “had
                 an adequate justification for treating the employee differently from
                 any other member of the public based on the government’s needs as
                 an employer.”

  Id. (quoting Lane v. Franks, 573 U.S. 228, 237 (2014)).

         To assess whether the plaintiff’s speech was a matter of public concern, courts consider

  “whether the employee’s speech was calculated to redress personal grievances or whether it had a

  broader public purpose.” Ruotolo v. City of New York, 514 F.3d 184, 189 (2d Cir. 2008) (internal

  quotation marks and citation omitted). To determine whether a plaintiff spoke as an employee or

  a citizen, courts examine “the nature of the plaintiff’s job responsibilities, the nature of the speech,

  and the relationship between the two.” Ross v. Breslin, 693 F.3d 300, 306 (2d Cir. 2012).

  “Speech can be ‘pursuant to’ a public employee’s official job duties even though it is not required


                                                     3
Case 2:13-cv-06629-JMA-ARL Document 121 Filed 04/03/19 Page 4 of 5 PageID #: 3288



  by or included in that employee’s job description.” Weintraub v. Bd. of Educ., 593 F.3d 196, 203

  (2d Cir. 2010) (concluding that speech was pursuant to employee’s official duties because it related

  to his “ability to properly execute his duties”).

         Conte argues that her grievances to an outside regulatory body—the New York State Board

  of Pharmacy—were a matter of public concern because, by complaining about an individual who

  was dispensing medication without a license, she was voicing a concern related to the well-being

  of the Stony Brook student body. We agree with the district court that this claim fails at step one

  of the analysis because, even if Conte is correct that her complaints were about a matter of public

  concern, she was speaking as an employee, pursuant to her job duties, rather than as a private

  citizen. See Ross, 693 F.3d at 305 (stating that the “Constitution does not insulate” public

  employees making statements pursuant to their official duties from employer discipline “even

  when the subject of an employee’s speech is a matter of public concern”). Conte’s duties as a

  supervising pharmacist included ensuring that the pharmacy was in “compliance with the laws and

  regulations of federal and state agencies governing pharmac[ies].” Defendants’ App. at 299.

  While it may not have been explicitly within Conte’s job description to file her grievance about

  the pharmacy’s lack of compliance with an outside body, and the Board invites and receives

  complaints from the general public, those facts do not render her speech that of a private citizen.

  “[T]he existence of a civilian analogue is not dispositive of whether a public employee spoke as a

  private citizen . . . .” Montero v. City of Yonkers, 890 F.3d 386, 394 (2d Cir. 2018). Rather, it

  is “merely a factor” that a court can consider “as part of the inquiry into whether the public

  employee’s speech was made pursuant to his ordinary employment-related responsibilities.” Id.

  Here, Conte’s complaint to the Board concerned the pharmacy’s failure to abide by applicable rule




                                                      4
Case 2:13-cv-06629-JMA-ARL Document 121 Filed 04/03/19 Page 5 of 5 PageID #: 3289



  and regulations, which was squarely part of her job duties. Accordingly, the district court

  properly ruled that Conte’s speech was not protected by the First Amendment.

         We also perceive no error in the district court’s dismissal of Conte’s Fourteenth

  Amendment due process claims. To assert a property interest under procedural due process

  rights, a public employee must have a “legitimate claim of entitlement” to continued employment,

  such as a “state statute or University rule or policy.” Bd. of Regents of State Colls. v. Roth, 408

  U.S. 564, 577-78 (1972). Here, Conte does not argue that there was a written policy that provided

  her with a property interest in her job. Rather, she asserts that she had de facto tenure rights akin

  to the plaintiff in Perry v. Sindermann, 408 U.S. 593 (1972). But Perry is distinguishable; in that

  case, the employee relied on a faculty guide, which stated that the college “wishes the faculty

  member to feel that he has permanent tenure,” as well as on the college’s guidelines, which stated

  that an employee who worked for at least seven years had a form of tenure. 408 U.S. at 600.

  Conte does not cite similar evidence indicating that Stony Brook’s renewal of her annual contract

  amounted to tenure. Moreover, Conte conceded that the defendants had discretion to decide

  whether she should continue to be employed, which militates against a finding of tenure. Because

  “a benefit is not a protected entitlement if government officials may grant or deny it in their

  discretion,” Town of Castle Rock v. Gonzales, 545 U.S. 748, 756 (2005), Conte did not have a

  protected property interest in continued employment.

         We have considered Conte’s remaining arguments and find them to be without merit.

  Accordingly, we AFFIRM the district court’s decision.

                                                FOR THE COURT:
                                                Catherine O=Hagan Wolfe, Clerk of Court




                                                   5
